Title: James Lovell to Abigail Adams, 19 May 1780
From: Lovell, James
To: Adams, Abigail



My much esteemed Friend

May 19. 1780


Large Packets are here received from Mr. Adams up to March 4th. His Reception was of the most cordial Kind. I shall execute speedily all his confidential Requests, and shall tell you the Nature of them in some Moment of more Leisure than the present. If a depreciating Currency has not ruined our Spirit and Principles of Patriotism, it is not a mad Thing to hope that this Year’s Campaign will give us Peace. But I must own that I feel great Uneasiness lest Ships and Troops should be in vain sent to co-operate with us. They may be hourly expected—we are much unprepared. I am sure that Mass: will do her utmost to forward what Congress may find necessary to recommend on this extraordinary Occasion. It is very material that the Nest at Penobscot should be broken up.

I am Madam, Your Friend and Servant,
JL


The inclosed is from Col. R. H. Lee, to be forwarded to Mr. Adams.

